         Case 1:17-cv-00431-AT Document 398 Filed 06/14/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ATLANTIC RECORDING                                    )
CORPORATION, LAFACE                                   )
RECORDS LLC, SONY MUSIC                               )
ENTERTAINMENT, UMG                                    )      Civil Action No.:
RECORDINGS, INC., WARNER                              )
BROS. RECORDS INC., ARISTA                            )
MUSIC, ARISTA RECORDS LLC,                            )      1:17-CV-00431-AT
BAD BOY RECORDS LLC,                                  )
CAPITOL RECORDS, LLC, ELEKTRA                         )
ENTERTAINMENTGROUP INC.,                              )
SONY MUSICENTERTAINMENT US                            )
LATIN LLC and ZOMBA RECORDING LLC,                    )
                                                      )
      Plaintiffs,                                     )
                                                      )
v.                                                    )
                                                      )
SPINRILLA, LLC and JEFFERY                            )
DYLAN COPELAND,                                       )
                                                      )
      Defendants.                                     )


           JOINT STATUS REPORT FOLLOWING MEDIATION

      The Parties submit this Joint Status Report to inform the Court that their

mediation with Special Master Carlos A. González did not result in the resolution of

this lawsuit. In its Order (Dkt. 394), the Court stated that if the case were not settled

in mediation, the Court would “reopen the case and the parties will be required to

file their consolidated pretrial order within 30 days of the Order reopening the case.”
                                           1
            Case 1:17-cv-00431-AT Document 398 Filed 06/14/21 Page 2 of 7




       The Parties have conferred following the unsuccessful mediation and submit

that the case is not yet ready for trial or for the filing of a pre-trial order. In its August

28, 2017 Order, the Court ordered that liability discovery and damages discovery be

bifurcated. (Dkt. 58 at 5). The Parties have, therefore, not conducted damages

discovery.

       The Parties submit the following joint proposal for the duration of the

damages discovery period and request a scheduling conference with the Court to

discuss the joint proposal. At the scheduling conference, the Parties will be prepared

to address other scheduling issues and deadlines, including the timing of any

anticipated dispositive motions and subsequent pre-trial submissions.

       Discovery Period:

       a)      Plaintiffs’ opposition to Defendants’ Motion for Certification Pursuant

to 28 U.S.C. Section 1292(b) (ECF No. 395) shall be due twenty-one (21) days from

the above-referenced scheduling conference with the Court.

       b)      Fact discovery regarding damages shall proceed for four (4) months,

commencing upon the issuance of an Order approving the Parties’ joint proposal.

       c)      Initial expert reports on damages shall be exchanged thirty (30) days

after the close of fact discovery.
                                              2
            Case 1:17-cv-00431-AT Document 398 Filed 06/14/21 Page 3 of 7




       d)      Rebuttal expert reports on damages shall be exchanged thirty (30) days

after the service of initial expert reports.

       e)      Expert discovery on damages shall close thirty (30) days after rebuttal

expert reports are exchanged.

       e)      The Joint Pretrial Order shall be filed no later than thirty (30) days

following the close of expert discovery on damages.

       Discovery Limitations:

       The Parties propose that the following change should be made in the

limitations on damages discovery imposed under the Federal Rules of Civil

Procedure and the Court’s Local Rules:

       Plaintiffs’ position: Plaintiffs maintain that each side should be permitted to

serve on the other side no more than five (5) written interrogatories. Plaintiffs note

that, during the liability phase of this case, Defendants served 24 of the 25

interrogatories permitted by FRCP 33, whereas Plaintiffs served only 19 of the

permitted 25. Plaintiffs maintain that it would be equitable to permit each side to

serve only the balance of interrogatories permitted under the rules, but in the spirit

of compromise could agree to increase Defendants’ allotment so that each side may

serve 5 interrogatories during this final phase of discovery.
                                               3
        Case 1:17-cv-00431-AT Document 398 Filed 06/14/21 Page 4 of 7




      Plaintiffs maintain that each side should be permitted to take three (3)

depositions, inclusive of third party depositions but exclusive of expert depositions.

This number would permit Defendants to depose each of the major label groups, if

they desire. In meet and confer discussions leading up to this document, Defendants

have not identified any third parties that they anticipate needing to depose.

      Plaintiffs maintain that each side should be permitted to serve no more than

twenty-five (25) requests for production. The need for additional documents should

be relatively limited given the voluminous discovery that has taken place to date.

Modestly constraining the permitted number of requests will encourage the parties

to be disciplined in requesting only information that is actually needed rather than

tangential.

      Defendants’ suggestion that the amount of damages at issue in this case

standing alone justifies their proposed discovery limits is incorrect. The primary

focus of the applicable rule is that the scope of discovery be “proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). The case law establishes a six factor

test that focuses heavily on whether the burden or expense of the proposed discovery

outweighs its likely benefit—not just on the amount in controversy. In re Arby's

Rest. Grp. Inc. Litig., No. 1:17-CV-0514-AT, 2018 WL 8666473, at *1 (N.D. Ga.




                                          4
        Case 1:17-cv-00431-AT Document 398 Filed 06/14/21 Page 5 of 7




Aug. 16, 2018). Here, both the burden and the relative importance of further

discovery counsel against the broad scope requested by Defendants.

      Defendants’ position: Defendants propose that each side should be permitted

to serve on the other side no more than twenty-five (25) written interrogatories and

thirty-five (35) requests to produce. Defendants also propose that they should be

permitted to take no more than five (5) depositions, inclusive of third-party

depositions but exclusive of expert depositions. Five depositions are appropriate

because there are three “main” Plaintiffs; thus, allowing Defendants to depose each

“main” Plaintiff and providing an opportunity for third party depositions, if

necessary.

      The amount of damages at issue in this case necessitates the discovery limits

that Defendant proposes. Under the copyright statute, Plaintiffs may seek either

actual or statutory damages. (17 U.S.C. § 504). Plaintiffs have indicated that if they

elect statutory damages, they will argue that Defendants’ alleged infringement was

willful and seek increased damages up to $150,000 per infringement. (Id.). If the

jury were to award Plaintiffs $150,000.00 for each of the 4,082 sound recordings at

issue, Plaintiffs would be entitled to a judgment in excess of $600 million dollars.

The number of interrogatories (25 per side), requests to produce (35 per side) and

depositions (5) are not excessive given the amount of damages at issue. Additionally,

                                          5
        Case 1:17-cv-00431-AT Document 398 Filed 06/14/21 Page 6 of 7




the Court, when bifurcating damages discovery, contemplated that “additional”

discovery would be allowed. (Dkt. 58 at pg. 5). Imposing the limitations requested

by Plaintiffs will leave Defendants inadequately prepared to contest Plaintiffs’

damages demands at trial.

      Respectfully submitted this 14th day of June, 2021.

LILENFELD PC                                JENNER & BLOCK LLP

/s/ David M. Lilenfeld                      /s/ Andrew H. Bart
David M. Lilenfeld                          ANDREW H. BART
Georgia Bar No. 452399                      (Admitted Pro Hac Vice)
Robin L. Gentry                             919 Third Avenue
Georgia Bar No. 289899                      New York, NY 10022
Kennington R. Groff                         Telephone: (212) 891-1600
Georgia Bar No. 782901                      Facsimile: (212) 891-1699

3379 Peachtree Road, N.E., Suite 980        PREVIN WARREN
Atlanta, Georgia 30326                      (Admitted Pro Hac Vice)
(404) 201-2520 – telephone                  1099 New York Ave., N.W. Suite 900
David@Lilenfeld.com                         Washington, DC 20001
Robin@Lilenfeld.com                         Telephone: (202) 637-6361
Kg@Lilenfeld.com                            Facsimile: (202) 639-6066

Attorneys for Defendants                    TROUTMAN SANDERS LLP

                                            JAMES A. LAMBERTH
                                            james.lamberth@troutmansanders.com
                                            Georgia Bar No. 431851
                                            600 Peachtree Street, N.E.
                                            Suite 5200, Bank of America Plaza
                                            Atlanta, GA 30308-2216
                                            Telephone: (404) 885-3362

                                            Attorneys for Plaintiffs
                                        6
Case 1:17-cv-00431-AT Document 398 Filed 06/14/21 Page 7 of 7




                              7
